United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION ENFORCEMENT, Miami, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-784
Issued: August 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge

JURISDICTION
On January 29, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated January 17, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has more than a five percent binaural hearing loss, for
which he has already received a schedule award.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 36-year-old immigration
enforcement agent, filed a claim alleging that he sustained a bilateral hearing loss causally
related to exposure to hazardous noise on February 19, 2004. By decision dated September 1,
2004, the Office denied appellant’s claim on the grounds that he did not submit medical evidence
establishing that he sustained an employment-related hearing loss. By decision dated October 6,

2005, the Office denied modification of the previous decisions. In an August 4, 2006 decision,1
the Board set aside the October 6, 2005 Office decision. The Board found that there was a
conflict in the medical evidence between Dr. Stephen E. Guilder, an attending Board-certified
otolaryngologist, and Dr. Lawrence Grobman, a Board-certified otolaryngologist, regarding
whether appellant sustained hearing loss due to exposure to hazardous noise at work. The Board
remanded the case to the Office for referral to an independent medical examiner to resolve the
conflict in medical evidence regarding the cause of appellant’s hearing loss. The complete facts
of this case are set forth in the Board’s August 4, 2006 decision and are herein incorporated by
reference.
The Office referred appellant to Dr. Robert B. Contrucci, a Board-certified
otolaryngologist, for an impartial medical examination. In a report dated September 11, 2006,
Dr. Contrucci found that appellant had sustained a bilateral sensorineural hearing loss caused by
employment factors. Although he had him undergo an audiogram on September 6, 2006
Dr. Contrucci did not certify this audiogram as accurate or provide complete readings from this
audiogram.
In a memorandum dated October 23, 2006, an Office medical adviser, relying on the
September 9, 2005 audiogram results and calculations from Dr. Grobman’s referral report,
determined that appellant had a five percent permanent, binaural hearing loss.
On January 17, 2006 the Office granted appellant a schedule award for a five percent
binaural hearing loss for the period September 9 to November 17, 2005 for a total of 10 weeks of
compensation.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employee’s Compensation Act2 and the
implementing federal regulation3 set forth the number of weeks of compensation to be paid for
permanent loss of use of specified members, functions and organs of the body listed in the
schedule.4 However, neither the Act nor the regulation specify the manner in which the
percentage loss of a member, function or organ shall be determined. The method of determining
this percentage rests in the sound discretion of the Office.5 To ensure consistent results and
equal justice under the law to all claimants, good administrative practice requires the use of
uniform standards applicable to all claimants.6

1

Docket No. 06-1032 (issued August 4, 2006).

2

5 U.S.C. § 8107 et seq.

3

20 C.F.R. § 10.304.

4

See Donald A. Larson, 41 ECAB 947 (1990); Danniel C. Goings, 37 ECAB 781 (1986); Richard Beggs,
28 ECAB 387 (1977).
5

Id.

6

Henry King, 25 ECAB 39, 44 (1973); August M. Buffa, 12 ECAB 324, 325 (1961).

2

Under the A.M.A., Guides, hearing loss is evaluated by determining decibel loss at the
frequency levels of 500, 1,000, 2,000 and 3,000 hertz. The losses at each frequency are added up
and averaged and a “fence” of 25 decibels is deducted since, as the A.M.A., Guides point out,
losses below 25 decibels result in no impairment in the ability to hear everyday speech in
everyday conditions.7 Then the remaining amount is multiplied by 1.5 to arrive at the percentage
loss of monaural loss. The binaural loss is determined by calculating the loss in each ear using
the formula for monaural loss. The lesser loss is multiplied by five, then added to the greater
loss and the total is divided by six to arrive at the amount of binaural hearing loss.8
The Board has held that, if an audiogram is prepared by an audiologist, it must be
certified by a physician as being accurate before it can be used to determine the percentage of
hearing loss. See Joshua A. Holmes, 42 ECAB 231, 236 (1990).
ANALYSIS
The Board finds that the case is not in posture for decision.
In its August 4, 2006 decision, the Board remanded the case to the Office for referral to a
referee medical examiner to determine whether appellant’s binaural hearing loss was causally
related to hazardous noise. The Office referred appellant to Dr. Contrucci who determined in his
September 11, 2006 report that appellant sustained a bilateral sensorineural hearing loss caused
by employment factors. However, he did not certify the accuracy of the audiogram he had
appellant undergo on September 6, 2006.9 Further, the readings and results from this audiogram
did not provide a sufficient basis for a hearing loss award, although it suggested that appellant
might have more than a five percent binaural hearing loss. The Office medical adviser did not
rely on the September 2006 audiogram; instead, he relied on the September 9, 2005 audiogram
provided by the Office referral physician, Dr. Grobman, in arriving at his determination of a five
percent binaural hearing loss. As the Board had determined there was a conflict in the medical
evidence between Dr. Grobman and Dr. Guilder regarding whether appellant had sustained a
binaural hearing loss causally related to employment factors and had instructed the Office to
resolve the conflict through referral to an impartial specialist, the Office should have, therefore,
relied on a new, complete and accurate audiogram certified by the impartial specialist,
Dr. Contrucci, in determining the percentage of appellant’s binaural hearing loss. Accordingly,
the Office’s January 17, 2006 decision must be set aside.
On remand, the Office must refer appellant for an audiological evaluation, the results of
which must be certified by Dr. Contrucci or another referee specialist as being accurate to
determine the percentage of hearing loss. After such development as it deems necessary, the
Office shall issue a de novo decision.

7

A.M.A., Guides, page 250 (5th ed. 2001).

8

Id. See also Danniel C. Goings, supra note 4.

9

See Vincent Holmes 53 ECAB 468 (2002).

3

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 17, 2007 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: August 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

4

